Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Relative to claim 1, the prior art does not disclose: A method for order fulfillment, the method comprising:
storing items in bins located along one or more sides of an aisle; 
moving a picker and a first plurality of totes using a guided vehicle that moves along the aisle;
selectively repositioning at least one of the first plurality of totes from a first vertical position to a different second vertical position relative to others of the first plurality of totes;
sequentially presenting to the picker identifications of items to be picked from the bins and stowed in the first plurality of totes to form processed totes; and 
collecting the processed totes for shipment to customers, as claimed. 

Relative to claim 12, the prior art does not disclose: A system comprising:
an automatically guided vehicle that carries a picker; and
a holder attached to the AGV, the holder holding a first plurality of totes, 
the AGV moves to a successive plurality of inventory stock bins in an aisle; 

the holder is configured to selectively reposition at least one of the first plurality of totes from a first vertical position to a different second vertical position relative to others of the first plurality of totes, as claimed.

Relative to claim 24, the prior art does not disclose: An apparatus for order fulfillment, the apparatus comprising:
means for storing items, the means for storing are located along one or more sides of an aisle;
means for moving a picker and totes along the aisle, the means for moving includes means for selectively repositioning at least one of the totes from a first vertical position to a different second vertical position relative to others of the totes;
means for sequentially presenting to the picker identifications of items to be picked from the bins and stowed in the totes; and
means for collecting the totes for shipment to customers, as claimed.

Relative to claim 27, the prior art does not disclose: A method comprising:
moving a first plurality of totes to a guided vehicle, and coupling the first plurality of totes to the guided vehicle;
automatically moving the guided vehicle along a first aisle that includes a plurality of bins located on a pick wall adjacent to the first aisle;

picking items from selected ones of the plurality of bins and stowing the picked items in selected ones of the first plurality of totes;
de-coupling the first plurality of totes from the guided vehicle; 
moving the first plurality of totes away from the guided vehicle; 
moving a second plurality of totes to the guided vehicle, and coupling the second plurality of totes to the guided vehicle;
picking items from selected ones of the plurality of bins and stowing the picked items into selected ones of the second plurality of totes; and
de-coupling the second plurality of totes from the guided vehicle; and 
moving the second plurality of totes away from the guided vehicle, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651